UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                         TOZZI, CAMPANELLA, and CELTNIEKS
                                Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                       Private First Class PETER OSWALD
                          United States Army, Appellant

                                    ARMY 20130682

                      Headquarters, III Corps and Fort Hood
                         Gregory A. Gross, Military Judge
                   Colonel Stuart W. Risch, Staff Judge Advocate


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major M. Patrick
Gordon, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major A.G. Courie, III, JA;
Major Steven J. Collins, JA; Captain Anne C. Hsieh, JA (on brief).


                                  13 October 2015

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

CAMPANELLA, Judge:

       A military judge, sitting as a special court-martial convicted appellant,
contrary to his pleas, of one specification of sexual assault and one specification of
abusive sexual contact, in violation of Article 120, Uniform Code of Military
Justice, 10 U.S.C. §920 (2012) [hereinafter UCMJ]. The military judge sentenced
appellant to a bad conduct discharge, six months confinement, forfeiture of
$1,010.00 pay per month for six months, reduction to the grade of E-1. The
convening authority approved the sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises four assignments of error, one of which warrants discussion and relief. We
find the issues raised by appellant pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982) are meritless.
OSWALD —ARMY 20130682

                              LAW AND DISCUSSION

        The convening authority took action 474 days after the sentence was
adjudged, with 31 days of delay attributable to the defense. The record in this case
consists of two volumes, and the trial transcript is 282 pages. Although we find no
due process violation in the post-trial processing of appellant’s case, we must still
review the appropriateness of the sentence in light of the unjustified dilatory post-
trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J. 219, 224
(C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are] required to
determine what findings and sentence ‘should be approved,’ based on all the facts
and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”); see generally United States v. Toohey, 63 M.J. 353,
362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim.
App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

        The government argues that appellant is not entitled to relief because the case
itself did not present “unusual circumstances” or “post-trial errors.” Although the
two lengthiest government delay periods are unexplained (265 days to transcribe the
record of trial and 136 days to prepare and sign the Staff Judge Advocate
Recommendation). Despite the government’s arguments, relief from this court is
appropriate as the delay between announcement of sentence and action could
“adversely affect the public’s perception of the fairness and integrity of military
justice system . . . .” Ney, 68 M.J. at 617. As such, we provide relief in our decretal
paragraph.

                                    CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, we affirm only so much of the
sentence as extends to a bad-conduct discharge, confinement for four months,
forfeiture of $1,010.00 pay per month for six months, and reduction to the grade of
E-1. All rights, privileges, and property, of which appellant has been deprived by
virtue of that portion of his sentence set aside this decision, are ordered restored.
See UCMJ arts. 58b(c), and 75(a).

      Senior Judge Tozzi and Judge Celtnieks concur.

                                        FOR THE
                                       FOR  THE COURT:
                                                COURT:




                                       MALCOLM
                                       MALCOLM H.    H. SQUIRES,
                                                         SQUIRES, JR.
                                                                   JR.
                                       Clerk
                                       Clerk of
                                              of Court
                                                 Court



                                           2